 376DECISIONSOF NATIONALLABOR RELATIONS BOARDOxmoor Press,a subsidiaryof the ProgressiveFarmerCompanyandInternational Brotherhood ofElectricalWorkers,LocalNo.136.Case10-CA-9985November 15, 1973DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDPENELLOOn June 20, 1973, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theDecision in light of the exceptions and brief and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Oxmoor Press, aSubsidiary of the Progressive Farmer Company,Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Pur-suant to a charge filed on February 12, 1973, byInternational Brotherhood of Electrical Workers Local No.136, hereinafter referred to as the Union, the complaintissued on April 10, 1973, alleging that Respondent on orabout January 25, 1973, refused and has since continued torefuse to sign a collective-bargaining agreement to which ithad previously orally agreed, thereby violating Section8(a)(5) and (1) of the Act. Respondent in its answer deniesthe commission of any unfair labor practices.A hearing was held before me in Birmingham, Alabama,on May 8, 1973. At the conclusion of the hearing theparties waived oral argument. Briefs have been filed by theGeneral Counsel and Respondent.The sole issue in this case is whether in negotiations forrenewal of a collective-bargaining agreement Respondentagreed to continuation of a so-called "most favorednations" clause and thereafter refused to execute acollective-bargaining agreement- containing that clause.The facts are essentially undisputed.Upon the entire record in this case and from myobservation of the witnesses and their demeanor I makethe following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent has its office and place of business atHomewood, Alabama, where it is engaged in the printingand publishing business. During the past calendar year, arepresentative period, it sold and shipped finished productsvalued in excess of $50,000 directly to customers locatedoutside the State of Alabama. I find that Respondent is anemployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.`III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Union's Representative Status and theHistory of Past NegotiationsIn August 1962, after an election the Union was certifiedas the representative of a unit of Respondent's mainte-nance employees. Since then the Union and Respondentnegotiated and executed a series of collective-bargainingagreements, the most recent of which was executed onJanuary 19, 1972. During that period there were no strikes,grievances were settled without the necessity of arbitration,and an amicable relationship existed between the parties.The negotiations for the 1972 contract took place duringwhat was commonly referred to as Phase II of the FederalEconomic Stabilization Program which became effectiveduring the latter part of 1971. In the January 1972agreement the Union agreed to a wage increase within theguidelines established as part of that program but asked forand gained a "most favored nations" clause as part of thewage settlement. That clause provided:If there is any settlement between the Company andany other craft union (not including the AssociateWorkers) after this date (January 19th, 1972) andduring the life of this Agreement, which exceeds both5.5% and 25.9e per hour in wages, the excess over 5.5%shall be made available to this bargaining unit effectiveat the same date as is effective to the other craft andafter approval by the Economic Stabilization Board.The 1972 agreement by its terms was effective fromJanuary 7, 1972, through January 6, 1973, with provisionfor reopening for revision or modification within 60 daysof its expiration date.B.The Negotiationsfor a RenewalAgreementOn November29, 1972,the Union sent Respondent anoticeofdesired changes in the January7,1972,207 NLRB No. 60 OXMOOR PRESS377agreement. Among the changes listed was a substantialwage increase. No mention was made of the most favorednations clause.The parties first met to negotiate on December 15, 1972.They discussed the Union's proposed changes, and theUnion added a request for a severance pay clauseto its list.No agreements were reached at that time."The parties next met on January 4, 1973. Respondentpresented the Union with a counterproposal which tookthe form of a reproduction of certain pages of the expiringagreement on which were superimposed changes whichRespondent sought in provisions which appeared on thosepages.With respect to wages, 'Respondent counterpro-posed an increase in the journeyman's rate of 27cents anhour effective January 7, 1973, and 28 cents an houreffective January 7, 1974. These increases amounted toslightly less than 5.5 percent increases for each year.Respondent also proposed deletion of the most favorednations clause. After Respondent presented and explaineditscounterproposal, the union committee caucused anddeveloped an answering proposal ofitsownin-which itaccepted some, but not all, of Respondent's counterpropo-sals.The Union proposed some additional economicbenefits and a new journeyman classification for machin-ists and electricians at a rate of 14 cents an hour above therates proposed by Respondent for the existingjourneymanclassification.The union proposal incorporated the re-mainder of Respondent's wage proposal, including dele-tion of the most favored nations clause. ' The Unionpresented its proposal to Respondent orally as a packageproposal for acceptance or rejection in its entirety.Respondent rejected it.On January 10, 1973, the parties met again for negotia-tions.At the outset Respondent presented the unioncommittee with an additional counterproposal with respectto severance pay. Respondent's earlier counterproposalhad not been withdrawn and apparently also,remained onthe table. The union committee caucused to considerRespondent's proposals and again returned' with a newfurther proposal: This proposal which was written inoutlineform acceptedRespondent's proposal as toincreasesin hourly rates, with minor modification,2 andsome of Respondent's other proposals. However, unlikethe January 4 union proposal, its January 10 proposal wassilentas to the most favored nations clause and did notprovide for its deletion from the contract. The unionnegotiators read the proposal and presented the writtenoutline to Respondent's representatives. Afterlsome furtherdiscussion,Respondent's negotiators caucused and re-turned to inform the union committee that they wouldaccept this proposal. During the discussion of this proposalthere was no mention of the most favored nationsclause,and it appears that the most favored nations clause was notiAt the outset of the meeting, the parties first discussed a pendinggrievance which arose under the most favored nations clause of the expiringagreement. The grievance was not resolved, and the parties agreed to deferits consideration and to proceed with negotiations.Insofar as appears, thisgrievance was not discussed further during the period of the negotiations,and there is no indication that its consideration or resolution has anybearing on the issue in this case.2It proposed an additional 10th of a cent increase for the first year toround the hourly rate out to the nearest cent and proposed an additional I-mentioned in discussions after the January 4 unionproposal was presented to Respondent .3In accord with the practice in other years, when itappeared thatan agreementhad been reached on January10, Respondent's negotiators told the union committee thatthey would prepare a draft agreement incorporating thechanges that had been agreed upon and would present it totheUnion for signature. A few dayslaterRespondentfurnished a copy of the draft of the new agreement tounion committeemen workingin itsplant. In proofreadingthe draft the committeemen became aware that the mostfavored nations clause did not appearin it.They soinformed Union Business Manager Cockrell who advisedthem to inform Respondent'smanagementthat deletion ofthe most favored nations clause had not been agreed upon.After committee members reported back to Cockrell thatmanagement believed that there had been an agreement todelete the clause, a meeting was held in late Januarybetween the two negotiatingcommitteesat which bothadhered to their respective positionsas tothe inclusion ofthe most favored nations clause in the renewalagreement.At no time did the Union propose any change in thewording of the most favored nationsclause.The disputewas not resolved.The draft agreement` prepared by Respondent containedone other change from the earlieragreementwhich had notbeen discussed or specifically agreed to in the Union'sJanuary 10 proposal. The expiringagreementprovided fora holiday on the last Friday in May or Memorial Day atRespondent's option.In itsJanuary 4 counterproposal,Respondent had proposed that this holiday be specified asMemorial Day in the agreement. The draft agreementprepared by Respondent reflects this change. The Unionraised no objection to inclusion of that change in the draftat the January 25 meeting, and apparently acquiesced to it.There have been no furthernegotiationsand the contracthas not been signed. Respondent has put into effect all ofthe negotiated changes called for by the renewal agree-ment, but continues to take the position that it is notobligated to sign an agreementcontainingthe most favorednationsclause.C.Concluding FindingsThe General Counsel contends that by accepting theUnion's January 10 proposal, Respondent agreed to renewthe 1972 agreement, including the most favored nationsclause, with only those changes specified in the January 10proposal.Respondent contends to the contrary that theparties reached an agreement to delete the most favorednations clauseor in the alternative that there was noagreement at all.The facts show that the negotiations were for modifica-tion of the 1972 agreement and not for an entirely newcent increase for the second year. The proposal for the first year was stillfractionally less than 5.5 percent and for the second year amounted to 5.5percent rounded off to the nearest cent.3Although there is some testimony that on January 4 union negotiatorsmay have stated their reasons for agreeing to give up the most favorednations clause as part of the package proposed on that date, I find theevidence as a whole insufficient to establish that this reason wascommunicated to Respondent. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement. The Union gave notice of changes it desired,and Respondent likewise indicated only desired changes inits counterproposal. If any agreement was reached, it wasto renew the expiring contract with those changes to whichthe parties had agreed.I cannot accept the contention of Respondent that theparties agreed to delete the most favored nations clausefrom the agreement. True, Respondent proposed itsdeletion, - and the -Union on January 4 made a packageproposal which included acquiescence to deletion of theclause. But when Respondent rejected the Union's propos-al, the issue remained unresolved.Whether or not theUnion informed Respondent's negotiators of the reason itwas willing to agree to give up the most favored nationsclause if Respondent accepted the rest of its proposal,Respondent had no grounds for treating the union packageas what it was not, a cluster of independent proposals fromwhich Respondent was free to accept what it liked andreject the rest. Thus, it is simply not the case that when theUnion made its January 10 proposal there had been prioragreement to delete the most favored nations clause.I find further that the conduct of the parties on January10 gave rise to an agreement which included agreement tocontinue the most favored nations clause. At the outset ofnegotiations on January 10 all of Respondent's counterpro-posals, including its proposal to delete the most favorednations clause remained on the table. During that meetingthe Union made a further comprehensive offer acceptingsome of Respondent's proposals, modifying others, andremaining silent as to the remainder. Unlike its January 4proposal, the January 10 union proposal was silent as tothe most favored nations clause. Without further discus-sion of that clause, Respondent accepted the Union's lastproposal and both parties believed agreement was reached.Whether an agreement was reached depends not uponwhat was in the minds of the negotiators but upon whethertheir conduct manifested that an offer had been made andaccepted.4Here the offer was to continue the expiringagreement with those changes proposed by the Union.Respondent stated that it accepted that offer. If Respon-dent had reservations as to the continuation of the mostfavored nations clause, in the posture of the negotiations tothat point, it was Respondent's obligation to give voice toits reservations and resolve the matter before manifestingits acceptance.When Respondent accepted without men-tioning the most favored nations clause, it was reasonableto construe its acceptance as agreement to renewal of theagreement with only those changes which appeared in theUnion's proposal.The fact that the Union did not object to the inclusion ofthe change in the holiday provision in the draft agreementdoes not indicate a contrary result. That change was notincluded in the Union's proposal, but it was not asubstantial change. It merely exercised at the outset of theagreement the option Respondent had previously retainedto exercise during the term of the agreement to designatewhich of 2 days would be observed as a holiday. That theUnion acquiesced to the change in the draft agreementdoes not indicate that the Union conceded that it hadpreviously agreed to that or any other change which wasnot included in the Union's January 10 offer.Similarly the failure of the Union to propose any changein the wording of the most favored nations clause does notindicate that the Union's insistence upon its inclusion inthe contract was an afterthought. On January 10, 1973,Phase II of the Economic Stabilization Program was still ineffect, and the Pay Board and Price Commission estab-lished to administer Phase II were still in existence. Indeedthe wage proposals made by both parties during the 1973negotiations reflected continued adherence to the 5.5percent wage guidelines established during Phase II. Bycoincidence on January 1,1, 1973, the day after the partiesreached agreement, by Executive Order 11695 the Presi-dent ended Phase II controls, abolished the Pay Board andPrice Commission, and instituted Phase III of the controlsprogram. However, while this change in the regulatoryframework may give rise to future questions of interpreta-tion of the most favored nations clause, it did not changethe agreement reached on the -previous day. I am awarethat the clause in the expiring agreement referred to thedate of the 1972 agreement and to the increase given inJanuary 1972, in terms of percentage and amount. Toconform to the dates and slightly changed amounts of the1973 and 1974 increases some revision for accuracy wouldhave been appropriate in the 1973 agreement. It may wellhave been that the Union did not think of the necessity forthese revisions or believed that they were automaticchangesRespondentwould incorporate in its draftagreement just as it revised the duration clause of theagreement and drafted a reopener in article XI without anyprior submission of contract language by the Union. Buteven if the most favored nations clause were not redraftedto reflect the changed dates and amounts (not percentagewhich remained the same), its inclusion in - the newagreement without change, in the light of the history of theclause,was sufficiently definite to render it susceptible tointerpretation and meaningful as a contract term.5 I findthe failure of the Union to Propose a change in the wordingof the most favored nations clause is not indicative that theUnion had acquiesced to its deletion from the agreementand revived it after Respondent's draft agreement waspresented to it as an afterthought.In sum, I find that when Respondent accepted theUnion's January 10 proposal, it agreed to renew all theterms of the expiring agreement, including the mostfavored nations clause, with those changes set forth in theUnion's January 10 proposal.6While it does not appear that the Union ever presentedRespondent a draft contract containing the most favorednations clause, in the January 25 meeting Respondentmade it clear that it would not sign an agreementcontaining that clause. Accordingly, it would have beenfutile for the Union to have prepared such a draft contractand to have presented it to Respondent for signature. I findthatRespondent's tender of the draft omitting the mostfavored nations clause and its statement of position to the4Willistonon Contracts, Third Edition, §§ 22, 66.Respondent. Each of them involves facts clearlydistinguishablefrom thoses SeeWilliston,supra § 37.in this case.s In reaching this conclusionIhave considered the cases cited by OXMOOR PRESS379Union on January 25 were tantamount to a refusal to signan agreement containing all the terms and conditionsagreed upon on January 10, 1973, contrary to Respon-dent's obligation under Section 8(d) of the Act. According-ly,Ifind that Respondent by this conduct refused tobargain with the Union in violation of Section 8(a)(5) and(1) of the Actwhich it had previouslyagreed during,contract negotia-tions,Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(aX5)and (1) and 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:IV. TILE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent violated its obligationunder the Act by refusing,to sign an agreement containingthe most favored nations clause, I shall also recommendthat Respondent be ordered upon request to sign such anagreement, to comply retroactively to its effective date withits terms, and to make whole the employees for losses, ifany, which they may have suffered by Respondent's refusalto sign such an agreement in accordance with the formulaeset forth in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Company,138 NLRB 716.CONCLUSIONS OF LAW1.Oxmoor Press, a subsidiary of the ProgressiveFarmer Company, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local No. 136, is a labor organization within the meaningof Section 2(5) of the Act.3.Allmaintenance employees employed by Respon-dent at its Homewood, Alabama, plant, excluding all otheremployees, custodial employees, office clerical employees,guards, working foremen of the maintenance departmentand all other supervisors as defined in the Act. constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since August 10, 1962, the Union hasbeen and now is the exclusive representative of theemployees in said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on or about January 25, 1973, to sign acollective-bargaining agreement including all the terms to7 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions, and recommendedOrder herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.ORDER?Respondent, Oxmoor Press, a subsidiary of the Prog-ressive Farmer Company,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to sign a collective-bargainingagreementincorporating terms and conditions of employment agreedupon between Respondentand InternationalBrotherhoodof ElectricalWorkers, Local No. 136, on January 10, 1973,or otherwise refusing upon request to bargain collectivelywith said Union as the exclusive representative of theemployees in the appropriate unit described in paragraph 3in the section of this Decision entitled "Conclusions ofLaw" above, with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment.(b) In any like or relatedmannerinterferingwith,restraining, or coercing employees in the exercise of theirright to engage in or refrainfrom engagingin any or all ofthe activities specified in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, sign a collective-bargainingagreementcontaining the terms and conditions of employment agreedto between Respondent and the Union on January 10,1973, give retroactive effect toits termsand conditions,and make its employees whole forlosses, if any, they mayhave suffered as a result ofits refusalto sign such anagreement in themanner setforth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records, and reports and all other records necessaryto analyze the amounts of backpay, if any, due under theterms of this recommended Order.(c)Post at its Homewood, Alabama, copies ofbusinesscopies of the attached notice marked "Appendix."8 Copiesof said notice,on formsprovided by theRegionalDirectorforRegion 10, after being duly signed by Respondent'sauthorized representative,shallbe posted by theRespon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional DirectorforRegion 10, in8 In the eventthat theBoard'sOrderis enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board." 380DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, sign a contract withInternational Brotherhood of Electrical Workers, LocalNo. 136, containing the terms and conditions ofemployment negotiated between us on January 10,1973.WE WILL give retroactive effect to its terms andconditions and make our employees whole for losses, ifany, which they may have suffered as a result of ourrefusal to sign such a contract.WE WILL NOT refuse to bargain collectively with theaforementioned Union for the unit described hereinwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment. Thebargaining unit is:Allmaintenance employees at our Homewood,Alabama, plant, excluding all other employees,custodial employees, office clerical employees,guards,working foreman in the maintenancedepartment and all other supervisors as definedin the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to engage in or to refrain from engaging inany or all the activities specified in Section 7 of the Act.DatedByOXMOORPRESS, ASUBSIDIARY OF THEPROGRESSIVE FARMERCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 2102 City Federal Building,2026 Second Avenue North, Birmingham, Alabama 35203,Telephone 205-325-3877.